Title: To James Madison from Reverend James Madison, 3 August 1780
From: Madison, James (Reverend)
To: Madison, James


August 3d. 1780
I recd. your last of ye 18th. July, as well as ye preceeding, enclosing ye European Intelligence. I hope at last ye Blessings of peace cannot be far from us. If Russia adheres to her Memorial, and ye. Dutch have not lost their antient spirit, if ye Irish too proceed in their reasonable & just Demands, wh. I have no Doubt they will, because they are reasonable & just, I think ye. Pride of Britain cannot much longer induce them to prosecute so destructive a War. We are here in perfect Repose at present. The Arrival of ye. French Fleet has dissipated our apprehensions, and I doubt not, but ye lethargic Spirit of Virginia will enjoy her Slumbers. There is indeed a little Stir about ye. Troops to be raised, but it is rather ye. Stirring of a Man between sleeping & waking, than ye. vigorous Exertions of ye. more northern States, who seem to resemble ye Giant that has been refreshed with Wine.
I expect about ye middle of this Month to set out for ye Mountains, so that I will not trouble you with writing, untill ye first of October. But is it true that I had like to have lost my valuable Correspondent & Friend. We hear that you have refused an important Place in a foreign Embassy. If so—ye Refusal does you Honour, but at ye same Time, I think, it wd. have been ye. highest Gratification to a Person who wd. have viewed ye. Improvements & ye Sta[tesmen?] with a philosophical Eye. And no Doubt all ye Honours America could confer wd. in Time have succeeded. I am glad however that you have preferred your Natale Solum, tho’ I do not think, I shd. have had Resolution to have withstood so alluring a Prospect. Not that I suppose ambitious motives ought to have or cd. have any Influence with you but ye. knowledge to be obtained from such an Appointment, wd. have had real weight.
I have attempted to give a Course of Lectures upon Nat. History, with ye assistance of Buffon, and find ye Study both pleasing & useful. I think also that a useful Course of such Lectures might be published, and have serious Thoughts of preparing them for ye Press, if it can be done without Cost to myself of any Thing but my own Labour. Will you then be so good as to make Enquiry whether such a Publication, wh. will make but a small Vol. wd. meet with ye. Approbation of any of ye Philadelphia Printers so far as to undertake it, Whether they wd. allow me any Thing for ye Copy Right,—or if they will not do that, whether they will print reserving to myself a certain Nr of Copies.
If I receive yr. Answer by ye. last of September, when I shall have returned, it will be Time eno’. If they will undertake ye Business, it shall be ready in ye Winter or Spring.
Having recd. a Letter from Dr Stiles of Yale Coll. I have taken ye liberty of enclosing one to him, wh. I must beg you wd. deliver to a Connecticut Member.
Our Heat here, wh. I inclose you has been almost intolerable on Acct. of ye preceeding Temperature. I shall either write to Mr. Rittenhouse by this or ye next Post. But is there any Impropriety in inclosing a Letter to Members of Congress? I wish you wd mention, as I am unacquaint[ed] with ye Regulations.
I am, with ye. greatest Esteem
J. Madison

I hear by Majr. Nelson from ye. Southward, that a small advantage has been gained by ye No C. Militia over a Party of ye. Loyal Americans, new Levies in So Carolina.
Some of ye Charlestown Families are fled here for Refuge.
Will you mention to Ma. Mayard, if he shd. fall in yr. Way, that his Package is still here, and that I have had no oppy. of sending it, and almost despair of getting one.

 